Citation Nr: 1141204	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-28 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to obstructive and restrictive pulmonary disease and/or removal of bronchogenic cyst with rib resection.

2.  Entitlement to an evaluation in excess of 10 percent for status post fracture, right fourth metacarpal.

3.  Entitlement to a separate, compensable evaluation for a right third finger disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia.  

5.  Entitlement to an effective date earlier than June 6, 2011, for the grant of service connection for left knee chondromalacia.  

6.  Entitlement an effective date earlier than July 2, 2004, for the award of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to October 1981 and from July 1982 to October 1984.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2010, the Board remanded the issues of (1) entitlement to service connection for sleep apnea, claimed as secondary to obstructive and restrictive pulmonary disease and/or removal of bronchogenic cyst with rib resection; (2) entitlement to an initial evaluation in excess of 10 percent for status post fracture, right fourth metacarpal; and (3) entitlement to a separate, compensable evaluation for a right third finger disability, to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Following the most recent adjudication of the matter in a May 2011 supplemental statement of the case (SSOC), the Veteran submitted additional evidence without a waiver of initial RO consideration and adjudication.  As this evidence is not relevant to the increased rating claims decided below, a remand is not required to afford RO review of the evidence, and the Board can proceed with appellate review of those issues.  38 C.F.R. 20.1304; See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
 
The issue of entitlement to a separate compensable evaluation for seventh rib resection with the retention of a metallic clip was raised by the Veteran in January 2011, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Likewise, the Board in August 2010 referred (1) a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151  for obstructive and restrictive lung disorder; and (2) entitlement to service connection for injury to Muscle Group XXI, chest wall cavity.  Upon remand, the AOJ did not adjudicate these two issues.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

The issues of (1) service connection for sleep apnea, claimed as secondary to obstructive and restrictive pulmonary disease and/or removal of bronchogenic cyst with rib resection; (2) entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia; (3) entitlement an effective date earlier than June 6, 2011, for the grant of service connection for left knee chondromalacia; and (4) entitlement an effective date earlier than July 2, 2004, for the award of TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran is right-hand dominant.  

2.  Throughout the period of appellate review, the Veteran's right hand disability is shown to have been manifested by no more than moderate muscle impairment, with no distinct and separate symptomatology of the right third finger that is not already contemplated by the present rating.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for the right hand disability manifested by status post fracture, right fourth metacarpal, and residuals of right third finger injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5219, 5223, 5226-5227, 5229-5230, 4.73, Diagnostic Codes 5307-5309 (2001-2011).

2.  The criteria for assignment of a separate, compensable rating for residuals of right third finger injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5219, 5223, 5226-5227, 5229-5230, 4.73, Diagnostic Codes 5307-5309 (2001-2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent numerous letters, including in September 2003 and November 2005, providing information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determinations on appeal.  However, fully compliant notice was later issued, as indicated, and the claims were thereafter readjudicated most recently in a May 2011 supplemental statement of the case (SSOC).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including records from the Social Security Administration (SSA).  Moreover, the Veteran's lay testimonial statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims.  

Additionally, the Veteran was afforded numerous VA examinations, most recently in January 2011, to evaluate the severity of his right hand disability.  In a June 2011 statement, he expressed specific concerns regarding the adequacy of the January 2011 VA examination.  The Board finds, contrary to the Veteran's June 2011 concerns, that the January 2011 VA examination is adequate, because, as shown below, it based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the service-connected right hand disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  With specific regard to the Veteran's June 2011 concerns, the Board notes that the complaints that he has expressed in the record are not materially different from those complaints documented by the January 2011 VA examiner.  In further contending that the examination was insufficient, the Veteran noted that a prior January 2001 finding of degenerative joint disease (DJD), which was not indicated in the January 2011 VA examination report.  However, such DJD finding was not demonstrated on subsequent diagnostic testing, including X-rays at VA in March 2001.  See 38 C.F.R. § 4.71a, (degenerative arthritis must be confirmed by established by X-ray findings). 

The Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the January 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

For the foregoing reasons, the Board finds no basis to remand for further examination.    

In sum, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this case, the Board, in pertinent part, directed the AMC/RO to arrange for an orthopedist to examine the Veteran to determine the nature and extent of his service-connected right hand disability, to include performing all indicated tests and studies, and to describe in detail all manifestations of any current disability, including a full range of motion study.  

Upon remand, as indicated, a VA examination was performed in January 2011.  Although the VA examination was not performed by an orthopedist, the January 2011 VA examination nevertheless substantially complies with the remand directives, as it adequate to decide the claim, as discussed in detail herein above.  The AMC/RO then readjudicated the matter in a May 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the August 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his December 2000 claim.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

The Veteran's present 10 percent rating is assigned under Diagnostic Code (DC) 5308, concerning muscle injury.  

Muscle injuries of the forearm and hand are evaluated under the diagnostic criteria of 38 C.F.R. § 4.73, Diagnostic Codes 5307 to 5309.  

Diagnostic Code 5307 concerns impairment to Muscle Group VII.  Muscle Group VII involves the muscles arising from the internal condyle of the humerus, to include the flexors of the carpus and long flexors of fingers and thumb and the pronator, and its functions include the flexion of wrist and fingers.  38 C.F.R. § 4.73, Diagnostic Code 5307.  A 10 percent rating is assigned for moderate muscle impairment to the dominant hand; a 30 percent rating is assigned for moderately severe impairment to the dominant hand; and a maximum 40 percent rating is assigned for severe impairment to the dominant hand.  Id.

Diagnostic Code 5308 concerns impairment to Muscle Group VIII.  Muscle Group VIII involves the muscles arising mainly from the external condyle of the humerus: extensors of carpus, fingers, and thumb; supinator.  Its functions involve extension of wrist, fingers, and thumb; abduction of the thumb.  Under DC 5308, a moderate injury warrants a 10 percent rating; a moderately severe injury warrant a 20 percent rating; and a severe injury warrants a maximum 30 percent rating for the dominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 5308.

Diagnostic Code 5309 concerns Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, DC 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are to be rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, DC 5309, Note.

A slight muscle disability results from a simple wound of muscle without debridement or infection.  History and complaint include service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  Objective findings include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from through and through or deep penetrating wound due to high-velocity missile, or large multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaints are similar to those required for a moderately severe disability, but in aggravated form.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

Although the present 10 percent rating is assigned under DC 5308, the Board must consider all potential applicable diagnostic codes, whether or not raised by claimant, although the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In this regard, the Board notes that other potentially applicable diagnostic criteria are contained in 38 C.F.R. § 4.71a, concerning disability ratings of the musculoskeletal system.  

The diagnostic criteria under 38 C.F.R. § 4.71a, for evaluating disabilities of the fingers have been amended during the period of appellate review.  (Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).)

Under the pertinent diagnostic criteria in effect prior to August 26, 2002, disabilities involving unfavorable ankylosis of multiple fingers were rated under Diagnostic Codes (DC) 5216-5219; favorable ankylosis of multiple fingers was rating under DCs 5220-5223; and ankylosis of individual fingers was rated under DCs 5224-5227.  See 38 C.F.R. § 4.71a (prior to August 26, 2002).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

Under the rating criteria that became effective August 26, 2002, the diagnostic codes concerning ankylosis of the individual fingers remained essentially the same.  However, new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a (effective from August 26, 2002).

Pertinent in this appeal, the criteria under DC 5229, concerning limitation of motion of the index or long finger, provide a noncompensable (zero percent) rating where there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees (for the major or minor hand).  A 10 percent rating is assigned for the major or minor hand where there is a gap of more than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. Part 4.71a, DC 5229 (effective August 26, 2002).

Under DC 5230, concerning limitation of motion of the ring or little finger, a maximum noncompensable rating is assigned for any limitation of motion.  

Additionally, the amended rating criteria provide that for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. at Note (2).  

If there is limitation of motion of two or more digits, each digit is to be evaluated separately and combine the evaluations.  Id. at Note (5).

Motion of the thumb and fingers should be described by appropriate reference to the joints (See Plate III) involving limited movement, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tops of the fingers can approximate the proximal transverse crease of palm.  38 C.F.R. § 4.71.  

Degenerative arthritis, where established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

Otherwise, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Pain itself, however, does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (U.S. Vet. App. Aug. 23, 2011).

Further, the Board notes that the joining of diagnostic criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

In the present case, after a careful review of the pertinent evidence of record, the Board finds that an increased rating is not warranted for the Veteran's status post fracture, right fourth metacarpal, with residuals of a right third finger injury.  

As an initial matter, the Board notes that the evidence of record, including the January 2011 VA examination, establishes that the Veteran is right-hand dominant.  See 38 C.F.R. § 4.69.  

The pertinent evidence first includes the results of a January 2001 VA examination, which shows complaints of occasional pain during cold and damp conditions.  There was no restriction to range of motion, and no history of dislocation, swelling, redness, or instability.  Physical examination showed no swelling, joint effusions, or fixed deformity.  The assessment was residual of right fourth metacarpal (MCP) fracture, with degenerative joint disease of the right fourth MCP.

Subsequent evidence includes VA X-ray findings dated in March 2001, which showed old healed fracture of the fourth metacarpal.  There were no other fractures, dislocations, or DJD.  The impression was old healed fracture, fourth metacarpal.  

VA outpatient treatment records dated from March 2001 and July 2001 reflect complaints of right hand pain, discomfort, and cramping.  

The Veteran then underwent a second VA examination in March 2002.  After reviewing the Veteran's complaints, which were consistent with his prior complaints, the VA examiner performed a physical examination, which showed mild swelling over the dorsum of the right hand with some mild tenderness to palpation over the MCP, fourth, right hand.  There was some mild bony prominence over the MCP of the fourth digit of the right hand, and the Veteran had increased pain with resisted finger abduction.  Grip strength on the right was 4 out of 5, but strength testing of the thumb through little finger and thumb to index finger was equal and symmetric.  There was some evidence of ulnar deviation at the MCP of the fourth digit.  The assessment was status post fracture of the right fourth metacarpal with some continued weakness about the intrinsics due to the fracture, and decreased use.  

At an October 2003 evaluation, performed in connection with the Veteran's claim for SSA disability benefits, hand and finger dexterity were intact; grip strength was 5/5 bilaterally.  There was no motor or sensory deficit noted and no evident ankylosis.  

The Veteran then underwent another VA examination in March 2004.  His complaints involved some right hand pain, weakness, and stiffness.  He had flare-ups approximately two to three times per month, involving worsening right hand pain lasting up to two days.  He would favor the hand during a flare-up, but it was not significantly disabling.  On physical examination, the Veteran favored the right hand while performing such tasks as picking up a pen.  There was no significant color abnormality or deformity.  There was some swelling over the dorsum of the hand and some swelling and tenderness over the right fourth MCP.  Palpation elicited no abnormality of temperature or crepitus.  The Veteran could touch the tip of the right thumb to the index, long, ring , and baby finger.  He could touch the tips of all fingers, except the long finger, to the mid-transverse palmar crease.  The long finger was 2 cm separated from the transverse fold.  Range of motion testing of the right ring finger MCP joint showed 30 degrees extension and 80 degrees flexion; the PIP joint showed 0 degrees extension and 90 degrees flexion; the DIP joint had 10 degrees extension and 40 degrees flexion.  Range of motion findings for the right third finger demonstrated MCP joint with 70 degrees of extension; PIP joint with 10 degrees of extension; and DIP joint with 10 degrees of extension.  (The Board notes that the examination report identifies these range of motion findings as the "left" third finger, but an overall reading of the examination report makes clear that this was a typographical error and that the results actually represent the right third finger.)  The March 2001 X-rays were then reviewed.  Based on the examination results, the assessment was residuals of right fourth metacarpal fracture with decreased range of motion of the right long finger.  

Subsequent evidence consists of extensive VA and private treatment records, but they do not reflect any complaints pertinent to the hand or fingers.  

Thus, the remaining pertinent evidence consists of the results of a January 2011 VA examination.  At that time, the Veteran complained of an overall decrease in hand strength and dexterity, in addition to pain, limited motion, deformity, locking, weakness, and stiffness of the right index finger.  He also complained of pain, limited motion, deformity, weakness, and stiffness of the right long finger.  There were no flare-ups.  

Objectively, examination of the right long finger showed no evidence of pain on active range of motion testing.  Further, all range of motion findings were normal, and there was no gap between the long finger and proximal transverse crease of the hand on maximal flexion of the finger.  There was no further objective evidence of pain or other limitation of motion on repetitive motion.  Range of motion testing of the right ring finger showed no limitation of motion or objective evidence of pain on active range of motion, including after repetitive motion.  There was no gap between the right thumb pad and fingers, and no objective evidence of pain, including upon repetitive motion.  Physical examination also revealed deformity of the right long finger at the MP joint, involving rotation and angulation.  There was decreased strength for pushing, pulling, and twisting, and decreased dexterity for twisting, probing, writing, touching, and expression.  X-rays revealed negative right hand, unchanged from February 2008, with no evidence of interval fracture deformity or arthritis.  The VA examiner's assessment was residuals of right hand metacarpal fracture and right hand long finger fracture involving decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength in the upper extremity, pain, and disfigurement.  

The evidence of record shows, in summary, no more than moderate muscle impairment to the dominant hand, as defined in 38 C.F.R. § 4.56, involving complaints of decreased strength, weakness, and pain.  Most importantly, a higher evaluation is not warranted as the evidence does not demonstrate objective findings of indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side did not demonstrate positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).  Without such findings, there is no basis to show moderately severe muscle injury associated with the next-higher evaluation.  Thus, a rating in excess of 10 percent is not assignable under the diagnostic criteria of 38 C.F.R. § 4.73, concerning muscle injuries of the forearm and hand.  

A higher rating is also not warranted under the diagnostic criteria of 38 C.F.R. § 4.71a, concerning musculoskeletal injuries of the hand, for the reasons detailed below.  

First, under the diagnostic criteria in effect prior to August 26, 2002, the evidence shows that the disability is not manifested by ankylosis.  Thus, a rating in excess of 10 percent is not assignable under the pertinent diagnostic criteria in effect prior to August 26, 2002.  A higher evaluation is likewise not warranted under the amended criteria effective from August 26, 2002, as a noncompensable evaluation is the highest available rating for limitation of motion of the ring finger.  See 38 C.F.R. § 4.71a.  Finally, although the evidence also reflects a right hand with some pain and functional impairment involving weakness beginning in March 2002, the presently-assigned 10 percent rating contemplates this disability picture under 38 C.F.R. §§ 4.40, 4.59.  

Likewise, a separate compensable rating is not assignable for the right third finger disability.  Although the March 2004 VA examination reflects functional limitations involving decreased range of motion of the right long finger, the remaining evidence demonstrates no objective indications of pain or other functional impairment.  The March 2002 VA examination attributed the demonstrated functional impairment to the right fourth metacarpal.  See Mittleider, 11 Vet. App. at 182.  The October 2003 SSA evaluation revealed no functional impairment, and the most recent evaluation, in January 2011, reflected the Veteran's own complaints of pain, but no objective evidence of pain on active range of motion testing, including upon repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  

Moreover, under the diagnostic criteria of DC 5229, in effect from August 26, 2002, the pertinent evidence reflects that the disability was not manifested by a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm.  Although the March 2004 reflects extension of the PIP and DIP joints to 10 degrees, the MCP joint retained 70 degrees of extension.  Additionally, the remaining evidence, including the January 2011 VA examination, reflects normal range of motion with no other limitation of motion on repetitive motion.  See 38 C.F.R. § 4.71a.  

More importantly, the present 10 percent rating, which is assigned under DC 5308, contemplates the overall right hand disability.  The provisions of 38 C.F.R. § 4.73, concerning muscle injuries, do not call for assignment of a separate compensable rating based on functional loss due to pain or the other Deluca factors.  See 38 C.F.R. § 4.40 (concerning functional loss involving disabilities of the musculoskeletal system).  

The Board also recognizes the March 2002 VA examination findings of ulnar deviation at the MCP of the fourth digit.  Under DC 8515 of 38 C.F.R. § 4.124a, concerning the medial nerve, a minimum 10 percent rating applies for mild incomplete paralysis.  However, the Board finds that the isolated findings from March 2002 do not rise to the "mild" level necessary to warrant a compensable evaluation under 38 C.F.R. § 4.124a, DC 8515.  

In summary, the Board finds that the present 10 percent rating under DC 5308 best reflects the overall disability picture of the Veteran's right hand disability.  The rule against pyramiding precludes the use of multiple codes addressing the same set of symptomatology.  38 C.F.R. § 4.14.

For the foregoing reasons, an increased rating in excess of 10 percent for the right hand disability, which consists of the status post fracture, right fourth metacarpal, and right third finger.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right hand disability, but the medical evidence, as discussed above, reflects that the present schedular evaluation best describes the severity and symptomatology of the disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An increased evaluation in excess of 10 percent for the right hand disability manifested by status post fracture, right fourth metacarpal, and residuals of a right third finger injury, is denied.

A separate, compensable evaluation for a right third finger disability is denied.


REMAND

Upon review, the Board finds that further development is necessary on the issues of (1) service connection for sleep apnea, claimed as secondary to obstructive and restrictive pulmonary disease and/or removal of bronchogenic cyst with rib resection; (2) entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia; (3) entitlement an effective date earlier than June 6, 2011, for the grant of service connection for left knee chondromalacia; and (4) entitlement an effective date earlier than July 2, 2004 for the award of TDIU.  

With regard to the claim of service connection for sleep apnea, the Board remanded the claim in August 2010 to afford the Veteran a VA examination.  The VA examiner was requested to provide an opinion as to whether it is at least as likely as that obstructive sleep apnea is caused or aggravated by his service-connected obstructive and restrictive pulmonary disease and/or or removal of bronchogenic cyst with rib resection.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).   

Here, upon remand, the Veteran underwent a VA examination in January 2011.  The VA examiner opined that the Veteran's obstructive sleep apnea (OSA) is less likely than not caused by or a result of the removal of bronchogenic cyst.  The VA examiner reasoned that there is no correlation between the two disorders.  Rather, the VA examiner concluded, the Veteran's OSA is more likely than not related to his obesity.  

The Board notes that the January 2011 VA examiner's opinion addresses the issue of causation.  However, Board expressly requested the VA examiner to also address the issue of aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  Because the VA examiner did not address aggravation, the examination is not adequate to decide the issue and does not substantially comply with the August 2010 remand directives.  Thus, remand is necessary.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05; see also Barr, 21 Vet. App. at 311 ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."). 

Regarding the remaining claims (entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia; entitlement an effective date earlier than June 6, 2011, for the grant of service connection for left knee chondromalacia; and entitlement an effective date earlier than July 2, 2004), the RO issued rating decisions in September 2010 and July 2011, respectively, addressing those issues. 

 The Veteran filed a timely notice of disagreement (NOD) after each rating decision (in January 2011 and July 2011).  Thereafter, the RO did not issue a statement of the case (SOC) addressing the issues.  Under these circumstances, the Board must remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41(1999); Holland v. Gober, 10 Vet. App. 433, 436(1997).  

Accordingly, the case is REMANDED for the following action:

1. The RO must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of (1) entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia; (2) entitlement an effective date earlier than June 6, 2011, for the grant of service connection for left knee chondromalacia; and (3) entitlement an effective date earlier than July 2, 2004 for the award of TDIU.  
The Veteran should be afforded an appropriate time period to respond.  Thereafter, if he files a timely substantive appeal (VA Form 9) on any of these three remanded issues, the RO should undertake any further development necessary, and then readjudicate the claim(s) in light of the entire evidentiary record, issuing a supplemental statement of the case (SSOC), if appropriate.

2.  The RO should also send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claim of service connection for sleep apnea. 

3. After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records, if not already associated with the claims file. 

The RO must also obtain all outstanding VA records, including VA treatment records. 

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  Thereafter, the RO should arrange for the Veteran to undergo a VA examination with an examiner other than the examiner who performed the prior examination in January 2011, to determine the nature and likely etiology of the claimed sleep apnea.  The pertinent evidence in the entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide an opinion addressing the following:

(a) Is it at least as likely as not that the Veteran's sleep apnea is proximately due to, the result of, or caused by a service-connected disability, to particularly include obstructive and restrictive pulmonary disease and/or removal of bronchogenic cyst with rib resection?  

(b) Is it at least as likely as not that the Veteran's sleep apnea has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include obstructive and restrictive pulmonary disease and/or removal of bronchogenic cyst with rib resection?

It is imperative that the examiner provide a clear and separate response addressing the two distinct questions above involving (a) causation and (b) aggravation.  
Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim of service connection for sleep apnea in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


